This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DAVID FRANK VIGIL,

 3          Worker-Appellant,

 4 v.                                                                            No. 32,873

 5 JOHNSON CONTROLS OF
 6 NORTHERN NEW MEXICO,

 7          Employer/Insurer-Appellee.

 8 APPEAL FROM THE NEW MEXICO WORKERS’ COMPENSATION
 9 ADMINISTRATION
10 Gregory D. Griego, Workers’ Compensation Judge

11 David S. Proffit
12 Albuquerque, NM

13 for Appellant

14 Kelly A. Genova PC
15 Kelly A. Genova
16 Albuquerque, NM

17 for Appellee


18                                 MEMORANDUM OPINION

19 BUSTAMANTE, Judge.
 1   {1}   Worker appeals a compensation order determining that Worker is no longer

 2 entitled to medical benefits. In our notice of proposed summary disposition, we

 3 proposed to affirm. Worker has filed a memorandum in opposition, which this Court

 4 has duly considered. As we do not find Worker’s arguments persuasive, we affirm.

 5   {2}   Worker contends that the uncontradicted medical evidence rule requires reversal

 6 in this case, because the workers’ compensation judge (WCJ) should have found that

 7 there was uncontradicted medical evidence that Worker’s disability was a natural and

 8 direct result of his work-related injury. [DS 7-8] In our notice of proposed summary

 9 disposition, we proposed to hold that the evidence was not uncontradicted. We

10 pointed out that, contrary to Dr. Evans’s testimony, Worker’s own deposition

11 testimony in another case indicated that he had suffered an aggravation when he was

12 in two non-work-related car accidents. In addition, Dr. Garcia testified that it was her

13 opinion that the 2009 accidents caused a permanent aggravation of Worker’s

14 condition, and that as a consequence, the 2009 accidents resulted in a break in

15 causation from the original work-related injury. See Aragon v. State Corrections

16 Dep’t, 113 N.M. 176, 179-82, 824 P.2d 316, 319-22 (Ct. App. 1991) (holding that

17 when a prior work-related injury is aggravated by a subsequent non-work related

18 accident that is not part of the normal events of everyday life, such as a subsequent car

19 accident, an employer is not liable for continued care).

                                               2
 1   {3}   In Worker’s memorandum in opposition, he has provided this Court with no

 2 new arguments or authority that would persuade us that summary affirmance is not

 3 appropriate in this case. Instead, Worker argues that because Dr. Garcia’s testimony

 4 was equivocal at points, Dr. Evans’s testimony was uncontradicted. Even assuming

 5 that any equivocation on Dr. Garcia’s part would somehow nullify the ways in which

 6 her testimony contradicted that of Dr. Evans, Worker’s argument disregards the fact

 7 that his own deposition testimony in another case contradicted Dr. Evans’s testimony,

 8 and Dr. Evans’s testimony was largely based on Worker’s own self-reports to her.

 9 Therefore, the district court was not required to accept Dr. Evans’s testimony on

10 causation pursuant to the uncontradicted medical evidence rule. See Hernandez v.

11 Mead Foods, Inc., 104 N.M. 67, 70-71, 716 P.2d 645, 648-49 (Ct. App. 1986) (stating

12 that the rule does not apply when the testimony by the Worker’s expert “is

13 contradicted, or subjected to reasonable doubt as to its truth or veracity, by legitimate

14 inferences drawn from the facts and circumstances of the case”).

15   {4}   Accordingly, for the reasons stated in this opinion and in our notice of proposed

16 summary disposition, we affirm.

17   {5}   IT IS SO ORDERED.



18
19                                          MICHAEL D. BUSTAMANTE, Judge

                                               3
1 WE CONCUR:


2
3 TIMOTHY L. GARCIA, Judge


4
5 M. MONICA ZAMORA, Judge




                             4